Electronically Filed
                                                      Supreme Court
                                                      SCWC-30225
                                                      12-OCT-2011
                                                      10:41 AM



                          NO. SCWC-30225

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE UNDER
        THE POOLING AND SERVICE AGREEMENT RELATING TO IMPAC
    SECURED ASSETS CORP., MORTGAGE PASS-THROUGH CERTIFICATES,
            SERIES 2007-2, Petitioner/Plaintiff-Appellee

                                vs.

          WAYNE PEELUA, Respondent/Defendant-Appellant


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                     (DC CIV. NO. 09-1-1872)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
               (By: Recktenwald, C.J., Nakayama,
                 Acoba, Duffy, and McKenna, JJ.)

          The Application for Writ of Certiorari filed on

September 2, 2011, by Petitioner/Plaintiff-Appellee Deutsche Bank

National Trust Company, is hereby accepted.

          DATED:   Honolulu, Hawai#i, October 12, 2011.

Charles R. Prather and           /s/ Mark E. Recktenwald
Peter K. Keegan (RCO Hawaii,
LLLC) for petitioner/            /s/ Paula A. Nakayama
plaintiff-appellee on the
application.                     /s/ Simeon R. Acoba, Jr.

James Richard McCarty            /s/ James E. Duffy, Jr.
for Respondent/Defendant-
Appellant on the opposition.     /s/ Sabrina S. McKenna